Citation Nr: 1203921	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-36 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a fractured left great toe with traumatic arthritis, currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to September 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A videoconference hearing was held on August 16, 2010, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

When the case was last before the Board in March 2011, a claim for service connection for a left knee disorder was reopened and granted on the merits.  The issue currently before the Board was remanded for additional development.  That additional development having been completed, the case is now back before the Board.  

After the most recent supplemental statement of the case was issued in September 2011, the Veteran submitted additional argument and private medical evidence.  The medical evidence is duplicative of evidence previously in the claims file.  Regardless, the Veteran's representative, in the January 2012 written brief presentation, waived initial consideration of such evidence by the RO.  As such, the Board may proceed with the appeal.






FINDING OF FACT

The Veteran's residuals of a fractured left great toe with traumatic arthritis are manifested by severe foot injury; the Veteran suffers from constant pain, severely altered gait, and ankylosis; there is no evidence of loss of use of the left foot.


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a fractured left great toe with traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5171, 5283, 5284 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in September 2007.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in April 2008.  

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  

In April 2011, a VA examination was obtained to address the current severity of the Veteran's residuals of a fractured left great toe with traumatic arthritis.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed more fully below, the Board finds that the April 2011 VA examination is adequate, as it is predicated on a reading of the medical records in the Veteran's claims file and a thorough examination of the Veteran.  It considers all of the pertinent evidence of record, it addresses the questions presented in March 2011 Board remand, and it addresses all pertinent rating criteria.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2011 remand.  Specifically, the March 2011 Board remand instructed the RO to obtain the Veteran's disability benefits records from the Social Security Administration (SSA) and to afford the Veteran a VA examination to determine the current severity of his service-connected disability on appeal.  The Board finds that the RO has complied with the Board's instructions and that the April 2011 VA examination report substantially complies with the Board's March 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 . 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, at 509. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.4.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

The Veteran's residuals of a fractured left great toe with traumatic arthritis are rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Diagnostic Code 5010, the diagnostic code for rating traumatic arthritis, indicates that traumatic arthritis is to be rated as degenerative arthritis.

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The specific joint affected in the instant claim is the left great toe.  Under 38 C.F.R. 4.71a, Diagnostic Code 5171, amputation of the great toe, a 10 percent rating is warranted without metatarsal involvement.  A 30 percent rating is warranted when there is removal of the metatarsal head.  

The medical evidence of record includes a December 2006 private treatment record which notes that the Veteran was able to heel-toe walk with pain.  

An April 2008 private X-ray study reveals normal bone mineralization of the left great toe.  At the first distal metatarsophalangeal joint, there was complete joint space loss with bone on bone contact.  Extensive marginal osteophytosis and overlying soft tissue swelling were present.  There was mild subchondral sclerosis of the first tarsometatarsal joint.  There was no acute fracture.  Vascular calcifications were present.  The impression was severe osteoarthritis of the first digit metatarsophalangeal joint with mild osteoarthritis of the first tarsometatarsal joint.  

An April 2008 VA clinical summary notes that there was complete fusion of the metatarsophalangeal joint of the left great toe.  There was no range of motion possible in the metatarsophalangeal joint of the big toe.  There is a hardened crystallized deposition in that area that indicates ankylosis.  The distal interphalangeal joint was mobile with the range of motion showing 90 degrees of flexion and zero degrees of extension without limitation.  

An April 2011 VA examination report notes that the Veteran complained of constant pain, worse with walking, weakness, and fatigability.  He cannot put weight on his left great toe; therefore, he uses the lateral part of the foot when he walks.  He is in a wheelchair due to chronic obstructive pulmonary disease.  His left great toe symptoms have no effect on his ability to function in his usual occupation because he is not employed.  He is unemployed and currently on SSA disability due to his back disability.  

On examination there was objective evidence of painful motion, edema, weakness, instability, and tenderness.  He was able to stand for 10 minutes and walk for five minutes.  There was evidence of abnormal weight bearing/unequal shoe wear on the left side.  The Veteran does not have flat feet; arch was normal.  There was no interdigital maceration, hammertoes, pedis cavus, or pes planus.  The first metatarsophalangeal joint on the left side was swollen, tender, and ankylosed with zero degrees of flexion.  The left big toe was in a fully extended position without any movement.  The interphalangeal joint of the left big toe was tender, but not swollen, and flexion was to 20 degrees.  Extension was to zero degrees.  There was no ankylosis of this joint.  X-ray studies revealed advanced degenerative changes of the first metatarsophalangeal joint with large osteophytes.  The remaining joint spaces are normal.  The impression was advanced degenerative changes at the first metatarsophalangeal joint with extensive hypertrophic spurring.  The examiner diagnosed the Veteran with residuals of fracture of the left great toe, traumatic arthritis of the first metatarsophalangeal joint.  The examiner opined that the disability is severe with loss of use of the left great toe.  The Veteran is unable to put weight on the left great toe, and he walks on the lateral part of his left foot.  The interphalangeal joint of the same toe has tenderness and some loss of flexion, but there is no arthritis of that joint.  

In order to receive a higher rating under Diagnostic Codes 5003 or 5010, there must be X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there must be occasional incapacitating exacerbations.  None of the medical evidence reflects that the Veteran has occasional incapacitating exacerbations.  At the recent VA examination in April 2011, the Veteran was noted to be able to stand for 10 minutes and walk for five minutes.  He did complain of constant pain and the metatarsophalangeal joint of his left great toe is ankylosed.  Furthermore, he has abnormal gait.  However, he did not allege any incapacitating exacerbations, and the examiner did not note the presence of any such exacerbations.  Therefore, a higher rating on this basis is not warranted.

A higher rating has also been considered based upon the diagnostic codes for rating amputations of the lower extremities.  Specifically, under Diagnostic Code 5171, a higher 30 percent rating was warranted for amputation of the great toe with removal of the metatarsal head.  A review of the medical evidence reveals that the Veteran's left great toe metatarsal head has not been removed.  Therefore, while his left great toe metatarsophalangeal joint is ankylosed with severe arthritis, the metatarsal head has not been removed.  As such, a higher 30 percent rating is not warranted under this code.

The Board has also considered whether the Veteran could receive a higher rating under Diagnostic Code 5284, foot injuries.  Under that code, a 10 percent rating is warranted for moderate foot injury.  A 20 percent rating is warranted for moderately severe foot injury.  A 30 percent rating is warranted for severe foot injury.  Based upon the April 2011 VA examiner's opinion that the Veteran's residuals of a fractured left great toe with traumatic arthritis is a severe disability, the Board finds that a 30 percent rating is warranted under Diagnostic Code 5284.  In this regard, the Veteran's left foot has worsened to the point where his gait is severely altered, he is constantly in pain, he suffers from edema, and his left great toe is ankylosed such that he cannot use the toe.  He is unable to put weight on the left great toe and his gait is severely altered.  In sum, the evidence shows that it is a severe disability and it was characterized as severe by the April 2011 VA examiner.  Therefore, it is considered to be a severe foot injury, for which a 30 percent rating is warranted.

A rating in excess of 30 percent is not warranted, however,  In this regard, the Veteran does not suffer from the loss of use of his left foot.  Although he has abnormal gait and walks of the lateral part of his left foot, his left foot is still somewhat useful.  Therefore, it cannot be said that he has lost the use of his left foot.  Consequently, a higher 40 percent rating is not for application under 38 C.F.R. § 4.71a, Diagnostic Code 5167.

The Board has considered whether the Veteran is entitled to a rating in excess of 30 percent under any other diagnostic code, but has found none.  In this regard, he is not diagnosed with flatfoot; therefore, a higher 50 percent rating is not warranted under Diagnostic Code 5276.  

EXTRASCHEDULAR CONSIDERATION

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left great toe disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of a fractured left great toe with traumatic arthritis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation of 30 percent for residuals of a fractured left great toe with traumatic arthritis is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


